COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     NOTICE OF DEFECTIVE
                                 TRIAL COURT’S CERTIFICATION

Appellate case name:      Sidney Charles Jones v. The State of Texas

Appellate case number:    01-14-00295-CR

Trial court case number: 1408944

Trial court:              208th District Court of Harris County

        The Court has reviewed the record in this appeal and has determined that the trial court’s
certification is defective as follows:

       The certification of defendant’s right to appeal indicates this is a plea bargain case and
Jones has no right of appeal. Our review of the record, however, indicates there was no plea
bargain.

        The parties should take appropriate action to request the trial court to correct its
certification and for the trial court to file an amended certification within 30 days of the date of
this notice.




Clerk’s signature:

Date: March 12, 2015